Citation Nr: 0217693	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  99-04 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral pes 
planus.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active service from April 1976 to October 
1997.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 1998 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
denied service connection for bilateral pes planus.  


FINDING OF FACT

The veteran's bilateral pes planus, noted on entry into 
service, chronically worsened or increased in severity 
during service.  


CONCLUSION OF LAW

The veteran's preexisting pes planus was aggravated by her 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107(a) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.306 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 
75, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new 
legislation and the Board's consideration of the 
regulations do not prejudice the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board finds that VA's duties have been fulfilled.  The 
Board initially notes that it has rendered a favorable 
determination on the claim in issue. 

VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The 
appellant was notified in the RO's April 1998 decision, 
and the statement of the case (SOC), that the evidence did 
not show that the criteria had been met for service 
connection for pes planus.  She was further notified of 
the relevant criteria in the August 2000 and August 2001 
supplemental statements of the case (SSOC's).  Therefore, 
the rating decision, the SOC and the SSOC's informed the 
appellant of the relevant criteria.  VA has no outstanding 
duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes 
the discussions in the rating decision, SOC and SSOC's 
sent to the appellant informed her of the information and 
evidence needed to substantiate the claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  The RO has obtained service 
medical records from the National Personnel Records 
Center.  In this regard, the appellant has argued that 
service medical records for several early years of her 
service have been lost.  Therefore, between 1999 and 2000 
the RO requested additional service medical records from 
the NPRC on multiple occasions.  However, in October 2000, 
the NPRC stated that no additional service medical records 
could be located.  Furthermore, it does not appear that 
there are any identified post-service treatment records 
which have not been obtained.  The appellant has been 
afforded a VA examination for the claimed disability, and 
given the Board's favorable decision, an etiological 
opinion is not required.  See 38 C.F.R. § 3.159(c)(4)).  
Furthermore, in the August 2001 SSOC, and in an August 
2001 letter, the veteran was given notice of the VCAA, and 
of her duties to obtain evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In any event, no 
prejudice accrues to the veteran as the Board has granted 
the claim in issue.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the appellant in this case.  
Further development and further expending of VA's 
resources is not warranted.  


II.  Service Connection

The veteran asserts that service connection is warranted 
for pes planus.  Specifically, she argues that although 
pes planus was noted at the time of entrance into service, 
her pes planus was aggravated by her service.  

Service connection may be granted for a disorder incurred 
or aggravated by active duty.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A veteran who served during a 
period of war or during peacetime service after December 
31, 1946, is presumed in sound condition except for 
defects noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
existed prior to service will rebut this presumption.  See 
38 U.S.C.A. §§ 1111, 1137 (West 1991).  

In determining whether the presumption of soundness 
applies to this veteran, the Board must determine whether 
pes planus was noted at the time of entry into service.  
See 38 C.F.R. § 3.304(b).  In this case, service medical 
records include an entrance examination report, dated in 
February 1976, which shows that the examiner noted that 
the veteran had pes planus NCD ("not considered 
disabling").    Accordingly, the Board finds that pes 
planus was "noted", as defined by 38 U.S.C.A. § 3.304(b), 
at entry on her period of service, and that the 
presumption of sound condition, therefore, does not 
attach.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an 
increase in disability during service, unless there is 
clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
See 38 C.F.R. § 3.306(b).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine 
whether there has been any measured worsening of the 
disability during service, and then whether this worsening 
constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 
Vet. App. 155, 163 (1993).

The veteran's service medical records show that she was 
treated for foot symptoms associated with pes planus in 
May 1986, and that she was to be given special shoes as 
her inserts were not alleviating her pain.  A report, 
dated in August 1987, shows that she continued to complain 
of foot symptoms, and that her pes planus was increasing 
her leg valgus.  In August 1988, she was profiled (i.e., 
no running or jumping) for right leg and foot pain.  In 
March 1990, she was again evaluated for orthotics, and the 
report notes that she had both pes planus and bilateral 
leg valgus.  In September 1990, "excessive pronation" was 
noted, in addition to other foot symptoms.   The 
recommendation was for rigid functional orthotics.  A 
report, dated in December 1991, notes that the veteran had 
a severe gait abnormality, that she was "basically rolling 
off her orthotics," and that additional orthotics may not 
help.  The report shows that her pes planus was 
characterized as "severe."  A report, dated in March 1992, 
notes "failed orthotics."  A January 1993 report notes 
"severe" flat feet with pronation, right greater than 
left, that the veteran was to be put on a 90-day profile, 
and that she was to be evaluated for a possible permanent 
profile.  The veteran's separation examination report, 
dated in April 1997, shows that her feet were evaluated as 
normal, however, an accompanying report of medical history 
shows that the examiner noted that the veteran had pes 
planus.  

The only relevant post-service medical evidence is a VA 
examination report, dated in January 1998.  This report 
shows that the diagnoses included bilateral flat feet.  

Based on its review of the evidence, the Board finds that 
the veteran's claim of aggravated pes planus is consistent 
with the evidence.  The veteran's service medical records 
show that she was treated for foot symptoms a number of 
times during her service.  She was profiled at least twice 
for conditions that included pes planus, and she was given 
orthotics for this condition which did not alleviate her 
symptoms.  Her pes planus was characterized as "severe" in 
at least two reports.  She is also shown to currently have 
this condition, as bilateral flat feet were noted at the 
time of her January 1998 VA examination report.  In view 
of the above, the Board is satisfied that the inservice 
findings for pes planus show that there was an increase in 
severity of her pes planus during service.  These reports 
show that the veteran used orthotics on an ongoing basis 
during service, that her orthotics eventually failed, that 
her physicians considered resorting to foot surgery, and 
that she was profiled due to pes planus at least twice.  
The Board further finds that this inservice worsening of 
the veteran's pes planus constituted an increase in 
disability.  Therefore, the Board finds that the evidence 
is at least in equipoise as to whether the veteran's pes 
planus was aggravated by her service.  Under such 
circumstances, the benefit of the doubt is awarded to the 
veteran, and the Board finds that service connection is 
established for pes planus, on the basis of aggravation.  
See 38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. § 3.306(b).  
Accordingly, the claim for service connection for pes 
planus is granted.


ORDER

Service connection for pes planus is granted.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

